
	
		I
		112th CONGRESS
		1st Session
		H. R. 1555
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Mrs. Lowey (for
			 herself and Mr. Israel) introduced the
			 following bill; which was referred to the Committee on Homeland
			 Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to limit the
		  number of Urban Area Security Initiative grants awarded and to clarify the risk
		  assessment formula to be used when making such grants, and for other
		  purposes.
	
	
		1.Distribution and awarding of
			 Urban Area Security Initiative grants
			(a)Limitation on
			 number of Urban Area Security Initiative grantsSection 2003(b)(1) of the Homeland Security
			 Act of 2002 (6 U.S.C. 604(b)(1)) is amended by inserting not more than
			 25 after designate.
			(b)Risk assessment
			 formulaThe Homeland Security
			 Act of 2002 is amended—
				(1)in section
			 2003(b)(2)(A) (6 U.S.C. 604(b)(2)(A)), in the matter preceding clause (i), by
			 inserting , in accordance with section 2007(c), after
			 shall conduct; and
				(2)in section 2007 (6 U.S.C. 608)—
					(A)in subsection
			 (a)(1), in the matter preceding subparagraph (A), by inserting in
			 accordance with subsection (c) after terrorism;
			 and
					(B)by adding at the
			 end the following new subsection:
						
							(c)Risk assessment
				formulaIn allocating the
				funds referred to in subsection (a), the Administrator shall, when weighing
				considerations of threat, vulnerability, and consequences from acts of
				terrorism, assign a percentage value that is not less than
				33.
							.
					(c)Clarification of
			 minimum allocation To apply only to State Homeland Security
			 grantsClauses (iv) and (v) of section 2004(e)(1)(A) of the
			 Homeland Security Act of 2002 (6 U.S.C. 605(e)(1)(A)) are amended by striking
			 and section 2003 each place it appears.
			(d)Effective
			 dateThis Act (and the amendments made by this Act) shall take
			 effect on the date of the enactment of this Act and shall apply to grants made
			 on or after such date.
			
